ORDER
PER CURIAM.
Claimant Janet Haynes (“claimant”) appeals from an award of the Labor and Industrial Relations Commission, which determined that a work-related accident left her with a 50% permanent partial disability of the body as a whole attributable to the lower back. She argues that there is a lack of sufficient and competent evidence to support the award, that the Commission erred in taking judicial notice of appellate court decisions, and that the Commission erred in including medical expert opinion to determine employability. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*854The judgment of the trial court is affirmed in accordance with Rule 84.16(b).